Citation Nr: 0102131	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  96-22 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active service with the Philippine Scouts 
from June 1946 to April 1949.

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to an April 1999 Order of the United States Court of 
Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated a May 1998 decision of the Board which denied 
entitlement to service connection for the cause of the 
veteran's death, and, in so doing, remanded the case to the 
Board for further development.  

The Board, in a decision of December 1999, found the 
appellant's claim for service connection for the cause of the 
veteran's death to be well grounded, and itself remanded the 
case to the RO for additional development.  The RO, following 
the completion of such development, continued its denial of 
entitlement to service connection for the cause of the 
veterans death.  The case is now, once more, before the Board 
for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the record in this case raises some question as 
to the relationship, if any, between the veteran's pulmonary 
tuberculosis leading to fatal pneumonia and cerebral anoxia 
and his period of active military service.  In that regard, 
at the time of the Board's previous remand in December 1999, 
it was requested that the RO obtain "all outstanding 
pertinent clinical records and objective findings" from MEJ, 
Jr., M.D., necessary to support a diagnosis of pulmonary 
tuberculosis during the period of the veteran's treatment 
between May 1949 and February 1975.  It was additionally 
requested that the RO ascertain whether Dr. MEJ, Jr. himself, 
or his father, Dr. MVJ, Sr. (deceased), treated the veteran 
for pulmonary tuberculosis between May 1949 and February 
1975.  

The RO, in response to the Board's request, conducted a field 
examination in May 2000.  That field examination involved an 
interview with Dr. MEJ, Jr.  During the course of the 
interview, Dr. MEJ, Jr. stated that he himself did not treat 
the veteran, but that his father, Dr. MVJ, Sr., did.  
However, the records left by his father were damaged in a 
flood in 1993.  According to Dr. MEJ, Jr., he salvaged 
whatever was left of the veteran's old clinical records, and 
then disposed of those records.  He further stated that he 
copied only the dates of treatment and nature of the disease 
treated "just to preserve the medical records of his father's 
patients."  Dr. MEJ, Jr. regretted that he could no longer 
present the actual treatment records, or the source of the 
information or documents showing the actual treatment of the 
veteran.  

The RO, in a Supplemental Statement of the Case in August 
2000, acknowledged the results of the aforementioned field 
investigation, but further noted that a check of the registry 
of certified physicians in the Philippines, as recorded by 
the Professional Regulation Commission, failed to show any 
record of Dr. MVJ, Sr.  

In light of this, the RO found that, unless Dr. MVJ, Sr. was 
practicing medicine without a valid license, the claimant's 
statement that the veteran had been treated by him for 
pulmonary tuberculosis between 1949 and 1975 was not 
credible.  Accordingly, the RO continued its denial of 
entitlement to service connection for the cause of the 
veteran's death.

The Board notes that, since the issuance of the 
aforementioned Supplemental Statement of the Case (SSOC) in 
August 2000, there has been submitted additional evidence, 
specifically, a Certificate from the Philippine Medical 
Association dated in October 2000, and an additional 
certification from the Professional Regulation Commission of 
Manila in the Philippines, dated in early November 2000.  
Both of these certificates are clearly relevant, in that they 
indicate that the physician in question, Dr. MVJ, Sr. was, in 
fact, a physician licensed to practice medicine in the 
Philippines.  However, it does not appear that either 
certificate was considered by the RO in the context of the 
appellant's current claim.  

The Board notes that, pursuant to the provisions of 38 C.F.R. 
§ 20.1304(c) (2000), such evidence must be referred to the RO 
for review and the preparation of a SSOC unless such 
procedural right has been waived by the appellant, or unless 
the Board determines that the benefit to which the evidence 
relates may be allowed on appeal without such referral.  
Here, there has been no such waiver.  Nor is it clear that 
the respective benefit sought by the appellant may be allowed 
without referral to the RO for initial consideration.  

Finally, the Board observes that, during the pendency of this 
appeal, there has been a significant change in the law 
governing the award of compensation benefits.  More 
specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, __ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In light of the aforementioned, and because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No 106-475 §§ 3-4, 114 Stat. 2096, __ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the VARO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  For these reasons, and those 
noted above, a remand is required.  Accordingly, the case is 
REMANDED for the following action:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should readjudicate the issue 
of entitlement to service connection for 
the cause of the veteran's death, taking 
into consideration the aforementioned two 
(2) Certificates regarding the medical 
status of Dr. MVJ, Sr.  Should it be 
determined, following such adjudication, 
that Dr. MVJ, Sr., was, in fact, a 
physician duly licensed to practice 
medicine in the Philippines, then and 
only then should the veteran's entire 
claims file be forwarded to a VA 
specialist in the field of respiratory 
disorders.  

Following a review of the veteran's 
entire claims folder, that physician 
should specifically comment as to whether 
the pulmonary tuberculosis which 
ultimately contributed to the veteran's 
death from cerebral anoxia as likely as 
not had its origin during the veteran's 
period of active military service, or 
within the requisite presumptive period 
prescribed by pertinent law and 
regulation.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.  

As noted above, the veteran's entire 
claims file, as well as a separate copy 
of this REMAND, must be made available to 
the reviewing VA physician prior to the 
offering of any opinion regarding the 
etiology of the veteran's pulmonary 
tuberculosis.

3.  The RO should then review the claims 
file in order to ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  

The SSOC  must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant unless she is notified 
by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




